DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 are pending.
Claims 1-8 remain withdrawn from examination.
Claims 9-11 have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5/9/2022 have been considered but are not persuasive.
after further search and reconsideration, it is noted that the King and Pease references pertains to the use of a device that explicitly teaches of the venturi effect in operation and are used in the rejection of the claims as shown below.
	The arguments by the applicants that the references, primarily King does not teach of orifices within a flat plate is strongly disagreed, particularly with the teachings by the King reference that teaches of a flat plate with orifices, as taught in Fig. 7 and see Col. 5, lines 53-58.  The argument that this is to be a flat plate with no bump or elevation in the plate is noted, but unpersuasive as this is not a criticality for a flat plate in the applicant’s specification, nor do the original claim set provide the need for such feature.  Here, the King reference teaches of a plate that includes a flat plate with the orifices formed upon, the flat portion of the plate still provided on one side.  Further, the claimed invention does not preclude additional features formed upon the flat plate.  Lastly, there is no provision to distinguish the surface area necessary for consideration for a flat plate and herein, the King reference provides for a flat plate with no projection on the first side and on the second opposing side, the majority of the surface is further of a single plane with only small amount of protrusions, wherein this can be also be interpreted as a flat plate.  Thereby, the arguments set forth by the applicants regarding this feature are not persuasive.
	The Pease reference teaches of a variety of orifices that provide for venturi effect and these being recognized to be applied to the venturi features of the plate of King.  Here, the applicants made additional arguments regarding the Pease reference regarding the streams and of the openings wherein the applicants argue concerning the shapes and venturi effect of Pease.  Here, the Examiner disagrees as the Pease reference does teach of a venturi throat and further of the shapes provided with said structure, and while there is a mixing effect provided in the use of the structure, the structure is known and recognized for incorporation of the structure in other systems utilizing the flow of water.  Here, the taught features of Pease in relation to a venturi feature in the orifice is capable of a venturi effect, particularly with the same claimed structural features as the claimed structure.  Thereby, after consideration, the applicants are not persuasive regarding the deficiencies of Pease. 
Further, the applicants have made arguments concerning the combination of King and Pease, particularly that one would not recognize to combine the teachings of King with Pease as one is directed to a hydroponics application while the other for a fuel bundle filter for nuclear reactor.  This argument is noted, however, it is unpersuasive as one skilled in the art would recognize and incorporate the teachings of the flow features that are used, particularly knowledge and use of flows in filters that can be applied from hydroponics to flow of fluids in a nuclear reactor, the basic concepts concerning flow, such as turbulent flow, laminar flow, or venturi orifices that affect the flow are applicable and recognized as being constant particular in regards to the flow of water.  As both references teaches the flow stream of water through the respective systems, and the impact of the orifice shapes upon the water flow is known to one skilled in the art and such arrangements would be applicable between the references.
After reconsideration of the prior art references over the prior art, the arguments presented forth by the applicants are not persuasive, and the claims remain rejected as previously set forth.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 5748694) in view of Pease (US 2012/0324789).
In regards to claim 9, King teaches of a device (filter plate 30’) comprising a multiplicity of unattached orifices (see teaching of holes, including flat holes 30, and further teaching of rather than the flat holes 36, there is an alternative of venturi-like orifice of the debris filter hole 58, see Fig. 7, see Col. 5, lines 53-58) within a flat plate (filter plate 30); 

The King reference does not teach of the particular orifice features (however, King does state that it is understood that the debris filter holes can be formed in other ways, see Col. 5, lines 62-64).
However, Pease teaches of a variety of venturi surfaces as seen in Figs. 11a-12d, see [0061]-[0063], and includes teaching of a smooth venturi surface, see Fig. 11a, that includes the housing 8 with the antechamber housing 6, here, the contraction intersects a cylinder portion which results in the formation of the venturi effect.
It would have been obvious for one of ordinary skill in the art to modify the orifices of King with the substitution of venturi orifice taught by Pease in providing known alternate configurations as this is a substitution of one known element (venturi orifices of King) for another (the venturi orifice from Pease) to obtain predictable results.

In regards to the interpretation of the claimed sphere, this is a broad interpretation as it is unclear as to the extent of the required spherical shape is to be defined in the claimed invention.  In this regards, the curved surface being of a concave portion as seen in Figs. 10a, 11a being also of portions that is considered encompassing the sphere shape, particularly the bottom half formed. 
Furthermore, Pease also specifically teaches of spherical chambers are taught in [0063] and in Fig. 12a:

    PNG
    media_image1.png
    528
    1176
    media_image1.png
    Greyscale

said sphere having no static or dead zones, and pressure inside is uniform in all directions (see teaching in Pease of the one embodiment in [0066] of the smooth portion, wherein the vaned or grooved, or textured surfaces can cause streams to blend and swirl or tumble, and in [0098], Figs. 10a and 11a, teaches of the venturi surface that is smooth and largely featureless, see also [0126]), see also [0103], wherein furthermore in Fig. 12a, the spherical chamber allow for expansion and contraction in the stream, wherein the spherical chamber acts as a venturi, see [0132], further the sphere taught in Pease having only an opening at the “top” portion and an opening at the “bottom” portion as the flow travels through the sphere, see Fig. 12a;
wherein the orifice consisting of a sphere intersecting a contracted portion, which results in product acceleration of a product passing through said orifice with a corresponding pressure drop through said orifice (see the teaching of Pease in [0132]); 
each of said orifices having a single opening on top of said sphere, solid side wails leading to said intersection and a single opening on bottom of said cylinder (see spherical orifice of Pease in Fig. 12a); 
wherein said sphere is a constriction from a fixed point where a distance of said constriction is equidistant from said fixed point (see teaching of Pease, Fig. 10a, 11, and 12a, [0132]).
In this regards, the Pease reference teaches of different embodiments of the concave surfaces that pertain to the claimed sphere that is formed along with the contraction portion, as seen in Figs. 11a and 12a, and further the contraction surface of the venturi that contracts to a cylinder portion, as seen in Fig. 10a and 11a. 

In regards to “wherein ratio of diameter of said sphere and diameter of said cylinder create a venturi effect on product as it passes through said at least one of said orifices”, Pease already teaches of a venturi effect through the venturi throat 7, see [0050], and in Figs. 10a, 11a, and 12a.
	 In regards “said sphere having no static or dead zones, and pressure inside said sphere is uniform in all directions”, see teaching of sphere by Pease, this would infer pressure being uniform in all directions due to the spherical shape.
In regards to “said sphere is a constriction from a fixed point where a distance of said constriction is equidistant from said fixed point”, see sphere taught by Pease, the constriction would be equidistant due to the shape of the sphere.

In regards to claim 10 (dependent upon claim 9), wherein said orifices change size from a larger to a smaller cross-sectional area with vertical or concave sides, see teachings in both King and Pease of the orifices that would change in cross sectional area due to the concave sides (as these are forming the constriction area towards the venturi throat 7, see Figs. 11a and 12a of Pease, and Fig. 7 of King.

In regards to claim 11 (the claimed invention encompasses similarly with that in claim 9 above), King teaches of a device (filter plate 30’) comprising a multiplicity of orifices which creates a venturi;
said multiplicity of orifices being within a flat plate
each of said orifices being side by side, said orifices not connected to each other
(see teaching of holes, including flat holes 30, and further teaching of an alternative of venturi-like orifice, see Fig. 7, see Col. 5, lines 53-58 within a flat plate filter plate 30);

The King reference does not teach of the particular orifice features (however, King does state that it is understood that the debris filter holes can be formed in other ways, see Col. 5, lines 62-64).
However, Pease teaches of a variety of venturi surfaces as seen in Figs. 11a-12d, see [0061]-[0063], and includes teaching of a smooth venturi surface, see Fig. 11a, that includes the housing 8 with the antechamber housing 6, here, the contraction intersects a cylinder portion (see venturi throat 7, see Figs. 10a, 11a, 12a) which results in the formation of the venturi effect.
It would have been obvious for one of ordinary skill in the art to modify the orifices of King with the substitution of venturi orifice taught by Pease in providing known alternate configurations  as this is a substitution of one known element (venturi orifices of King) for another (the venturi orifice from Pease) to obtain predictable results.

In regards to the interpretation of the claimed sphere, this is a broad interpretation as it is unclear as to the extent of the required spherical shape is to be defined in the claimed invention.  In this regards, the curved surface being of a concave portion as seen in Figs. 10a, 11a being also of portions that is considered encompassing the sphere shape, particularly the bottom half formed.
Furthermore, Pease also specifically teaches of spherical chambers are taught in [0063] and in Fig. 12a:

    PNG
    media_image1.png
    528
    1176
    media_image1.png
    Greyscale

said sphere having no static or dead zones, and pressure inside is uniform in all directions (see teaching in [0066] of the smooth portion, wherein the vaned or grooved, or textured surfaces can cause streams to blend and swirl or tumble, and in [0098], Fig. 11a, teaches of the venturi surface that is smooth and largely featureless, see also [0126]), see also [0103], wherein in Fig. 12a, the spherical chamber allow for expansion and contraction in the stream, wherein the spherical chamber acts as a venturi, see [0132];
wherein the orifice consisting of a sphere intersecting a contracted portion, which results in product acceleration of a product passing through said orifice with a corresponding pressure drop through said orifice (see the teaching of Pease in [0132]); 
each of said orifices having a single opening on top of said sphere, solid side wails leading to said intersection and a single opening on bottom of said cylinder (see spherical orifice of Pease in Figs 10a and 11a); 
wherein said sphere is a constriction from a fixed point where a distance of said constriction is equidistant from said fixed point (see teaching of Pease, particularly of the shape of the sphere, Fig. 12a, [0132]).
In this regards, the Pease reference teaches of different embodiments of the concave surfaces that pertain to the claimed sphere that is formed along with the contraction portion, as seen in Figs. 11a and 12a, and further the contraction surface of the venturi that contracts to a cylinder portion, as seen in Fig. 11a. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726